United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-3031
                      ___________________________

                             Paul Eugene Ledkins

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

  Jailer Gustin, Carroll County Detention Center (CCDC); Lieutenant Cribbs,
                         CCDC; Sergeant Morrell, CCDC

                    lllllllllllllllllllllDefendants - Appellees
                                    ____________

                  Appeal from United States District Court
               for the Western District of Arkansas - Harrison
                               ____________

                           Submitted: June 27, 2018
                              Filed: July 2, 2018
                                [Unpublished]
                                ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.
      Former inmate Paul Eugene Ledkins appeals from the order of the District
     1
Court granting summary judgment to the defendants in his 42 U.S.C. § 1983 action.
Viewing the record in a light most favorable to Ledkins and drawing all reasonable
inferences in his favor, we agree with the District Court that summary judgment was
warranted in this case. See Cullor v. Baldwin, 830 F.3d 830, 836 (8th Cir. 2016)
(standard of review). We grant Ledkins’s motion to supplement the record, and we
affirm. See 8th Cir. R. 47B.
                        ______________________________




         1
       The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas, adopting the report and recommendations of the
Honorable James R. Marschewski, United States Magistrate Judge for the Western
District of Arkansas, now retired.

                                        -2-